Case 0:20-mj-06363-LSS Document 12 Entered on FLSD Docket 08/27/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-MJ-6363-SNOW


  UNITED STATES OF AMERICA

                 v.

  LUIS ALBERTO PATINO LINARES and
  GREGORI JERSON MENDEZ PALACIOS,

                        Defendants.
  ________________________________________/

                      JOINT MOTION TO CONTINUE ARRAIGNMENTS

         The United States of America, by and through the undersigned Assistant United States

  Attorney, moves this Honorable Court for entry of an Order granting a continuance of the

  arraignments scheduled in the above-captioned matter. In support of this Motion, the United States

  offers the following:

         1.      On August 16, 2020, United States Magistrate Judge Lurana S. Snow of the

  Southern District of Florida signed a criminal complaint that charged defendants Patino Linares

  and Mendez Palacios with Smuggling Goods from the United States, in violation of Title 18,

  United States Code, Section 554 and Alien in Possession of Firearms, in violation of Title 18,

  United States Code, Section 922(g)(5). Defendant Mendez Palacios was additionally charged

  with Bulk Cash Smuggling Out of the United States, in violation of Title 31, United States Code,

  Section 5332 (DE 1).

         2.      On August 21, 2020, both defendants appeared before Magistrate Judge Snow, at

  which time she entered a finding of probable cause as to both defendants in accordance with Rule

  5.1, Fed.R.Crim.P. (DE 9, 10).

                                                  1
Case 0:20-mj-06363-LSS Document 12 Entered on FLSD Docket 08/27/2020 Page 2 of 3



         3.      On March 13, 2020, the President of the United States issued a proclamation

  declaring a National Emergency in response to the Coronavirus Disease-19 (“COVID-19”)

  pandemic pursuant to the National Emergencies Act (50 U.S.C. § 1601, et seq.). (see

  Administrative Order 2020-23, Southern District of Florida). To date, there are over 5,800,000

  confirmed cases in the United States alone (see https://coronavirus.jhu.edu/map.html). Of the

  positive cases within the United States, over 170,000 individuals have died (see id.).

           4.    On August 11, 2020, Chief Judge K. Michael Moore of the Southern District of

  Florida issued his most recent Order, Administrative Order 2020-53, in response to the current

  pandemic. Specifically, Chief Judge Moore ordered that all grand jury sessions are continued until

  January 4, 2021. Of importance is that Chief Judge Moore found that “the ends of justice served

  by taking this action [continuing all grand jury sessions until January 4, 2021] outweigh the

  interests of the parties and the public in a speedy trial because the continuance of grand jury

  sessions in this district renders it unreasonable to expect the return and filing of an indictment

  within the period set forth in 18 U.S.C. § 3161(b)” (see Administrative Order 2020-53, p 4). Thus,

  this period is excluded under the Speedy Trial Act.

         5.      The undersigned has consulted with Jose Teurbe-Tolon, who represents defendant

  Patino Linares, and with Jay White, who represents defendant Mendez Palacios, and is authorized

  to represent that both defendants join in the instant Motion.

         WHEREFORE, the United States respectfully requests that this Court enter an Order

  xxxxxx




                                                   2
Case 0:20-mj-06363-LSS Document 12 Entered on FLSD Docket 08/27/2020 Page 3 of 3



  continuing the arraignments in this case and requests an arraignment date of January 22, 2021.


                                                Respectfully submitted,

                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY


                                           By     /s/ Lawrence D. LaVecchio
                                                LAWRENCE D. LaVECCHIO
                                                Assistant United States Attorney
                                                Florida Bar No. 0305405
                                                500 E. Broward Blvd., Suite 700
                                                Ft. Lauderdale, FL 33394
                                                Tel. (954) 660-5788/356-7230-fax
                                                lawrence.lavecchio@usdoj.gov


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 27, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.



                                                __/s/ Lawrence D. LaVecchio      __
                                                LAWRENCE D. LaVECCHIO
                                                Assistant United States Attorney




                                                   3
